DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
Response to Amendment
Applicant's amendment filed on 11/29/2021 has been carefully considered and made of record;
Currently pending claims 	41-42, 63-66, 71-76, 79, 80, and 82
Independent Claims 		41 and 87
Currently Amended		41, 42, 63, 71, and 80
Previously Withdrawn		1-35, 44-54
Cancelled claims			1-40, 43-62, 67-70,  77-78, and 81
Newly added claims		83-95
Interview Summary
On 12/20/2021 the Examiner telephoned applicant to discuss claim 41 which is directed to a method of using an apparatus and the method steps as well as components of the Apparatus. Applicant’s representative explained that the claim is directed to a method that is performed on the specific apparatus recited in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 87, 89, 94 and 95 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Garcia et al. (US 2010/0191053 A1) hereinafter “Garcia”.
Regarding Claim 87 (New) Garcia
Garcia discloses An endoscope (Endoscope 100, [0076]) comprising: 
A) a tool body (flexible distal end 105a, Fig. 1) configured to be placed inside a body of a human or an animal (Endoscope 100); and 
B) an array of light sensitive pixels or light emitting devices or both at a device surface of the tool body (“image sensors [a CCD, CMOS or contact sensors [0098], claim 10] provided at the flexible distal end 105a of the shaft assembly 102a” [0076]. CCD, CMOS or Contact image sensors inherently contain an array light sensitive pixels), 
wherein the array of light sensitive pixels or light emitting devices or both are arranged to image or illuminate a portion of an environment of the endoscope (Garcia, capture … visual images” [0076]).
wherein the device surface  is exposed to the portion of the environment of the endoscope or within a near-field distance of the portion of the environment  of the endoscope. (Garcia, the contact sensors [0098], claim 10] provided at the flexible distal end 105a of the shaft assembly 102a” [0076] performs imaging by “contact imaging” i.e. exposed to the object it is imaging.)
Regarding Claim 89 (New) Garcia 
Garcia discloses (New) The endoscope of claim 87, comprising the array of light sensitive pixels at the device surface. (Garcia, , the contact sensors [0098], claim 10] provided at the flexible distal end 105a of the shaft assembly 102a” [0076]. Note that contact sensors CMOS or CCD disposed at the distal end of the endoscope are made up of light sensitive pixels).
Regarding Claim 94 (New) Garcia
Garcia discloses The endoscope of claim 87, comprising a propulsion system to move the endoscope about the environment (Garcia, “a steering lever[103] for controlling angular movements of the flexible distal end of each of the flexible insertion shaft assemblies.” [0018], 0058, [0059]).  
Regarding Claim 95 (New) Garcia
Garcia discloses (New) The endoscope of claim 94, wherein the propulsion system comprises one or more of a motor, a wheel , a tread, a propeller  or a jet.  (Garcia, “a steering . 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 41-42, 63-66, 71, 73 , 79, 85-86 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garcia in view of Vykoukal et al. (US 2012/0224053 A1) hereinafter “Vykoukal”.
REGARDING CLAIM 41 (currently amended) Garcia-Vykoukal
Garcia discloses 41. (Currently Amended) A method of using an apparatus, the apparatus (imaging system, [0076]) comprising: 
A) an endoscope (Endoscope 100, 0076]) comprising 
 a tool body (flexible distal end 105a, Fig. 1), and 
ii) an array of light sensitive pixels or light emitting devices or both at a device surface of the tool body(“Contact Image Sensor (CIS)” [0076); and
B) information capture electronics configured to capture two-dimensional images using light detected at the light sensitive pixels or emitted by the light emitting devices or both (Garcia, [0077], [0078]. See also [0098] “an image capturing system integrated with detachable operator control section assembly 101, wherein the image capturing system comprises image sensors [Contact Image Sensor (CIS)” [0076)] for capturing and transmitting visual images”.),
the method of using the apparatus comprising:
placing the device surface of the tool body inside a body of a person or an animal who is a subject of health care (Garcia, “The flexible distal end 105a of the selected shaft assembly 102a is inserted 2304 into a cavity of a body of an organism, or a similarly otherwise inaccessible internal space.”[0102]);
placing the device surface in contact with (a contact image sensor (CIS)“ [0076] ) or within a near-field distance of tissue inside the body; (Garcia, “the portable Endoscope 100” is equipped with “a contact image sensor (CIS)“ [0076]. Note that contact image sensor (CIS) as its name indicates captures image by being in contact with the object or tissue to be imaged.)
capturing a two-dimensional image[[s]] of the tissue (Garcia, “visual images” 0078) using the information capture electronics, (Garcia, [0098] The portable endoscope kit may further comprise an image capturing system integrated with detachable operator control image sensors for capturing and transmitting visual images.” [0098]).
the two-dimensional image (visual images captured by contact image sensor (CIS), [0076],[0098]) . . . 
providing the captured two-dimensional image[[s]] for use in the health care. (Garcia, “The optical imaging system integrated with the portable endoscope captures and transmits visual images received from the flexible insertion shaft assembly. “ [0020]. Note that Endoscope is a medical images are for use in health care.) 
Garcia does not explicitly disclose its contact image sensor (CIS), [0076],[0098] as being capable of capturing a image  . . .  having a resolution of 2 microns or smaller[[,]]; and
However, Vykoukal discloses having a resolution of 2 microns or smaller (“obtain transmitted light images of cells, spores, and nematodes with 0.8 .mu.m resolution.” [0038] [0045] In order to provide the resolution needed for the cytometry based diagnostic applications indications presented herein, a five or eight megapixel sensor is sufficient.” [0045], [0046],[0047]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Garcia’s Endoscope by incorporating... “having a resolution of 2 microns or smaller” as suggested by Vykoukal “In order to provide the resolution needed for the cytometry based diagnostic applications.”(Vykoukal, [0045]).
Regarding Claim 42 Garcia-Vykoukal
	Garcia-Vykoukal discloses 42. (Currently Amended) The method of claim 41 in which the tissue comprises biological cells 
	in which the captured two-dimensional image is indicative of a time-varying property of the tissue, wherein the time-varying property of the tissue comprises dynamic changes in tissue metabolism, ion levels, membrane electrical potential, redox state, cellular energetics, morphology, or a combination thereof. (Vykoukal, The contact imaging optical analysis device …to determine whether the drug is being effectively metabolized and that the drug dosing is adequate.” [0096] [0023])
Regarding Claim 63   Garcia-Vykoukal
Garcia-Vykoukal discloses 63. (Currently Amended) The method of claim 41 comprising, based on the captured two- dimensional image, detecting a cell type using antibodies or other specific binding molecules directed against surface antigens of cells of the cell type in the tissue. (Vykoukal, “[0076] Robust discrimination of different cell types by means of the low-cost image cytometer is facilitated by labeling different cells of interest based on established biomarker profiles using fluorescent or light scattering probes, for example.” [0076]).
Regarding Claim 64 Garcia-Vykoukal
Garcia-Vykoukal discloses 64. (Currently Amended) The method of claim 63 in which the antibodies or other specific binding molecules are labeled by one or more of microbeads, fluorescent molecules, or quantum dots (Vykoukal, …labeling different cells of interest based  
Regarding Claim 65 Garcia-Vykoukal
Garcia-Vykoukal discloses 65. (Currently Amended) The method of claim 63 in which the other specific binding molecules comprise one or more of (Vykoukal, …labeling different cells of interest based on established biomarker profiles using fluorescent or light scattering probes, for example). 
Regarding Claim 66   Garcia-Vykoukal
	Garcia-Vykoukal discloses 66. (Previously Presented) The method of claim 41 comprising 
detecting internal cell information by applying, selective dyes, probes, other specific binding molecules, or fluorescence or luminescence techniques to antigens, DNA sequences, proteins, or hemozoin pigment or other elements of the tissue. (Vykoukal, a ligand or antibody that binds the pan T-cell marker CD3. [0083] [0084]).
Claim 67-70 (cancelled)
Regarding Claim 71   Garcia-Vykoukal
Garcia-Vykoukal discloses 71. (Currently Amended)  The method of claim 41 substantially as claimed. 
comprising providing different probes at different locations of the pixels devices having the different probes . (Vykoukal, allowing the performance of assays for two or more cell types simultaneously by exciting quantum dots of different emission wavelengths with a single excitation source, [0076])
Regarding Claim 73   Garcia-Vykoukal
Garcia-Vykoukal discloses The method of claim 71 in which the analyzed features of the different portions of the tissue (0090) , DNA sequencing, biochemical analysis, molecular dynamics, drug screening, pathogen identification, particle analysis, cell analysis, or high [[and]] high content screening of cell physiology or behavior (Vykoukal, enzyme activity or DNA content using flow cytometry, [0006], to identify and count individual target cells [0011]).
Regarding claim 79 Garcia-Vykoukal 
Garcia-Vykoukal discloses The method of claim 41, in which the apparatus comprises a Garcia, , the contact sensors [0098], claim 10] provided at the flexible distal end 105a of the shaft assembly ).
Regarding Claim 85 Garcia-Vykoukal
 	Garcia-Vykoukal discloses 85. (New) The method of claim 41, wherein the endoscope comprises a propulsion system, and wherein the method comprises causing the propulsion system to move the endoscope within the body (Garcia, “a steering lever[103] for controlling angular movements of the flexible distal end of each of the flexible insertion shaft assemblies.” [0018], 0058, [0059]).  
 Regarding Claim 86 Garcia-Vykoukal
Garcia-Vykoukal discloses (New) The method of claim 85, wherein the propulsion system comprises one or more of a motor, a wheel, a tread, a propeller or a jet.  (Garcia, “a steering lever [103] for controlling angular movements of the flexible distal end of each of the flexible insertion shaft assemblies.” [0018], 0058, [0059]). 
Regarding Claim 90 (New) Garcia-Vykoukal
Garcia discloses the (New) The endoscope of claim 87 substantially as claimed.
Garcia does not explicitly disclose in which the device surface comprises an array of microlenses arranged adjacent to the array of light sensitive pixels or light emitting devices or both, wherein the microlenses are arranged adjacent to corresponding light sensitive pixels or light emitting devices or both in a one-to-one relationship.
in which the device surface comprises an array of microlenses arranged adjacent to the array of light sensitive pixels or light emitting devices or both, wherein the microlenses are arranged adjacent to corresponding light sensitive pixels or light emitting devices or both in a one-to-one relationship. (Vykoukal, planar microlens arrays For example, in one embodiment, a lenseless approach can use thin optical elements. Such thin optical elements can be stacked onto sensor array diodes in lieu of thin-film filters. Should a lensing element be desired, compact lensing options such as for example stock planar microlens arrays…” [0048].)
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Garcia’s Endoscope by arranging ... “an array of microlens” as suggested by Vykoukal “in order to develop a compact cytometer platform design.  (Vykoukal, [0048]).
Regarding Claim 91 (New) Garcia-Vykoukal
Garcia discloses The endoscope of claim 87, (Garcia, An Endoscope with contact sensors (CIS) [0098], claim 10] provided at the flexible distal end 105a of the shaft assembly 102a”) [0076]   
Garcia does not disclose “comprising at least one of a dye, a stain, an antibody, or a ligand carried by the tool body. “
However, Vykoukal discloses “comprising at least one of a dye, a stain, an antibody, or a ligand carried by the tool body. “ ([0085] “The method includes providing at least one antibody that is specific for a cell marker” [0019], [0052]-[0053],[0084], [0006]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Garcia’s Endoscope by incorporating ... “comprising at least one of a dye, a stain, an antibody, or a ligand carried by the tool body.” as suggested by Vykoukal “In order to perform a qualitative assay … to determine a CD4 count.”.  (Vykoukal, [0019]).
Claim Rejections - 35 USC § 103
Claim 72 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garcia-Vykoukal and further in view of Dejneka et al. (US 2004/0171076 A1)  hereinafter “Dejneka”.
Regarding Claim 72   Garcia-Vykoukal-Dejneka
Garcia-Vykoukal discloses 72. (Previously Presented) The method of claim 41 substantially as claimed.
Garcia-Vykoukal does not explicitly disclose, comprising performing multiplexed biochemical analysis of the tissue.
However, in a similar of endeavor, Dejneka discloses, performing multiplexed biochemical analysis of the tissue. (Dejneka, “multiplexing and miniaturization of chemical and biochemical assays”, 0003).
performing multiplexed biochemical analysis of the tissue. as suggested by Dejneka since it was well known in the art that “The development of multiplexing and miniaturization of chemical and biochemical assays has improved the analysis of samples in such areas as biomedical analysis, environmental science, pharmaceutical research, food and water quality control.” (Dejneka, 0003).
Claim Rejections - 35 USC § 103
Claim 74 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garcia-Vykoukal and further in view of HALAMISH (WO 2008136007 A2) hereinafter “HALAMISH”.
Regarding Claim 74 Garcia-Vykoukal-HALAMASHI
Garcia-Vykoukal discloses 74.  (Currently Amended) The method of claim 41 substantially as claimed, 
Garcia-Vykoukal does not explicitly disclose comprising
capturing information about the tissue at a first rate using light received at the pixels 
capturing information about the tissue at a second rate using light received at a subset of the pixels .
However, HALAMASHI discloses comprising
capturing information about the tissue at a first rate using light received at the pixels the system acquires the full frame again (large ROI, low frame rate 120),” 0011, FIG. 1 ), and 	
capturing information about the tissue at a second rate using light received at a subset of the pixels . (“the system recognizes (at time Tl) a small ROI (e.g. including an interesting moving object), which is acquired at a high frame rate 110” 0011, 0025 abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Su’s device by incorporating “capturing information about the tissue at a first rate using light received at the pixels pixels .” as suggested by HALAMISH in order to “detect the location of at least one moving objects in the ROI. “ (HALAMASHI, 0026).
Claim Rejections - 35 USC § 103
Claim 75 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garcia-Vykoukal and further in view of Gladnick et al. (US 20070025709 A1) hereinafter “Gladnick”.
Regarding claim 75 Garcia-Vykoukal-Gladnick
Garcia-Vykoukal discloses 75. (Previously Presented)  The method of claim 41 substantially as claimed, 
Garcia-Vykoukal does not explicitly disclose comprising performing stroboscopic illumination by timing a brief pulse of a light source to occur only once during each frame integration period of the information capture electronics.
However, Gladnick discloses comprising performing stroboscopic illumination by timing a brief pulse of a light source to occur only once during each frame integration period of the information capture electronics. (Gladnick, FIG. 7 “730 represents the flash initiation signal 735 beginning at a pulse trigger time T.sub.pt-T.sub.pt to initiate the strobe flash” [0067] and “a camera integration duration 725, that may have a programmable duration (T.sub.ei-T.sub.si)” [0066]-[0068]. Note that the strobing 735 occurs during integration period 725. See also 0080)
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Garcia-Vykoukal device by incorporating “performing stroboscopic illumination by timing a brief pulse of a light source to occur only once during each frame integration period of the information capture electronics” as suggested by Gladnick “such that a remaining portion of the flash does not affect the image exposure.” (Gladnick, abstract 0003).
Claim Rejections - 35 USC § 103
Claim 76 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garcia-Vykoukal and further in view of Chance (US 2003/0073910 A1) hereinafter “Chance”.
Regarding claim 76 Garcia-Vykoukal-Chance
Garcia-Vykoukal discloses 76. (Previously Presented)   The method of claim 41 substantially as claimed, 
Garcia-Vykoukal does not explicitly disclose, comprising capturing a first two-dimensional image of the tissue using a first wavelength of light, and capturing a second two-dimensional image of the tissue using a second wavelength of light.
However, Chance discloses comprising capturing a first two-dimensional image of the tissue using a first wavelength of light, and capturing a second two-dimensional image of the tissue using a second wavelength of light (Chance, “The optical data sets system may also generate blood volume and hemoglobin deoxygenation images, or images of any other tissue constituent, based on multiple wavelength optical data.” 0131, 0084).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Garcia-Vykoukal discloses by incorporating “performing stroboscopic illumination by timing a brief pulse of a light source to occur only once during each frame integration period of the information capture electronics” as suggested by 
Claims 77-78 (Cancelled)
Claim Rejections - 35 USC § 103
Claim 80 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garcia-Vykoukal and further in view of de Graff et al. (US 2010/0178722 A1)  hereinafter “de Graff”.
Regarding claims 80 Garcia-Vykoukal-de Graff
Garcia-Vykoukal disclose 80.  (Currently Amended) The method of claim 41 substantially as claimed, 
Garcia-Vykoukal does not explicitly disclose in which the device surface comprises an array of microlenses, and in which the device surface is placed such that the microlenses are between the tissue and the pixels devices , and wherein the microlenses are arranged adjacent to corresponding light sensitive pixels or light emitting devices or both in a one-to-one relationship.
However, de Graff discloses in which the device surface comprises an array of microlenses, and in which the device surface is placed such that the microlenses are between the tissue and the pixels devices , and wherein the microlenses are arranged adjacent to corresponding light sensitive pixels or light emitting devices or both in a one-to-one relationship. (de Graff, “a microlens array on top of the stack to guide more light into the photosensitive parts of the imager.” [0165]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Garcia-Vykoukal Device/Method/System by incorporating movable “in which the device surface comprises an array of microlenses, and in which the device surface is placed such that the microlenses are between the tissue and the pixels devices , and wherein the microlenses are arranged adjacent to corresponding light sensitive pixels or light emitting devices or both in a one-to-one relationship.” as suggested by De graff in order to “guide more light into the photosensitive parts of the imager. (De Graff, 0165).
Claim 81 (Cancelled)
Claim Rejections - 35 USC § 103
Claim 82 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garcia-Vykoukal and further in view of Narita et al. (US 20020056807 A1) hereinafter “Narita”.
Regarding claims 82 Garcia-Vykoukal-Narita
Garcia-Vykoukal discloses the invention substantially as claimed.
Garcia-Vykoukal does not explicitly disclose (Currently Amended) The method of claim 41 in which the near-field distance is smaller than a wavelength of light received at the light sensitive pixels 
However, Narita discloses in which the near-field distance is smaller than a wavelength of light received at the light sensitive pixels near-field infrared spectrum measurement within a range that is smaller than light wavelength using a near-field technique” ¶15. ¶8, ¶12, ¶15, ¶16).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Garcia-Vykoukal Device/Method/System by incorporating movable in which the near-field distance is smaller than a wavelength of light received at the light sensitive pixels as suggested by Narita in order to “ view “an object which is smaller than a value of light wavelength can be observed in a non-contact and non-destructive manner relevant to a sample” (Narita, ¶10).
Claim Rejections - 35 USC § 103
Claims 83-84 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garcia-Vykoukal and further in view of Hashimshony et al. (US 20070032739 A1) hereinafter “de Hashimshony”.
Regarding Claim 83 Garcia-Vykoukal-Hashimshony
Garcia-Vykoukal discloses 83. (New) The method of claim 41, substantially as claimed 
in which the endoscope comprises an extension attached to the tool body at an end opposite an end adjacent to which the device surface is disposed.
However, Hashimshony discloses in which the endoscope comprises an extension attached to the tool body at an end opposite an end adjacent to which the device surface is disposed (Hashimshony, Fig. 8A-8D shows a piston 120 pushing on a sensor 122 which causes the sensor to protrude out.  see Figs. 8A, 8B, 8C, 8D. title).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Garcia’s Endoscope by incorporating... “wherein the device surface projects above a second surface of the tool body” as suggested by Hashimshony in order to ensure “effective contact between the sensor and the tissue.” (Hashimshony, [0008]).
Regarding Claim 84 Garcia-Vykoukal-Hashimshony 
Garcia –Vykoukal discloses (New) The method of claim 41, substantially as claimed
wherein the device surface projects above a second surface of the tool body. 
However, Hashimshony discloses wherein the device surface projects above a second surface of the tool body.  (Hashimshony, Fig. 8A-8D shows a piston 120 pushing on a sensor 122 which causes the sensor to protrude out.  see Figs. 8A, 8B, 8C, 8D. title).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Garcia’s Endoscope by incorporating “wherein the device surface projects above a second surface of the tool body” as suggested by  in order to ensure “effective contact between the sensor and the tissue.” (Hashimshony, [0008]).
Claim Rejections - 35 USC § 103
Claim 88 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garcia in view of Narita et al. (US 20020056807 A1) hereinafter “Narita”.
Regarding Claim 88 (New) Garcia-Narita
Garcia discloses The endoscope of claim 87 substantially as claimed.
Garcia does not explicitly disclose in which the near-field distance is smaller than a wavelength of light that the light sensitive pixels are configured to detect, a wavelength of light that the light emitting devices are configured to emit, or both.
However, Narita discloses disclose in which the near-field distance is smaller than a wavelength of light that the light sensitive pixels are configured to detect, a wavelength of light that the light emitting devices are configured to emit, or both. (Narita, “near-field infrared spectrum measurement within a range that is smaller than light wavelength using a near-field technique” ¶15. ¶8, ¶12, ¶15, ¶16).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Garcia-Vykoukal Device/Method/System by incorporating movable disclose in which the near-field distance is smaller than a wavelength of light that the light sensitive pixels are configured to detect, a wavelength of light that the light emitting devices are configured to emit, or both. as suggested by Narita in order to “ view .
Claim Rejections - 35 USC § 103
Claims 92-93 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garcia in view of Hashimshony et al. (US 20070032739 A1) hereinafter “de Hashimshony”.

Regarding Claim 92 (New) Garcia-Hashimshony

Garcia discloses 83. (New) The endoscope of claim 87 substantially as claimed, 
Garcia does not disclose comprising an extension attached to the tool body at an end opposite an end adjacent to which the device surface is disposed.
However, Hashimshony discloses comprising an extension attached to the tool body at an end opposite an end adjacent to which the device surface is disposed. (Hashimshony, Fig. 8A-8D shows a piston 120 pushing on a sensor 122 which causes the sensor to protrude out.  see Figs. 8A, 8B, 8C, 8D. title).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Garcia’s Endoscope by incorporating... “wherein the device surface projects above a second surface of the tool body” as suggested by Hashimshony in order to ensure “effective contact between the sensor and the tissue.” (Hashimshony, [0008]).
Regarding Claim 93 (New) Garcia-Hashimshony
Garcia does not explicitly disclose 84. (New) The endoscope claim 87, 
wherein the device surface projects above a second surface of the tool body. 
However, Hashimshony discloses wherein the device surface projects above a second surface of the tool body.  (Hashimshony, Fig. 8A-8D shows a piston 120 pushing on a sensor 122 which causes the sensor to protrude out.  see Figs. 8A, 8B, 8C, 8D. title).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Garcia’s Endoscope by incorporating “wherein the device surface projects above a second surface of the tool body” as suggested by Hashimshony in order to ensure “effective contact between the sensor and the tissue.” (Hashimshony, [0008]).
Pertinent
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gat et. al. 2009/0105537 A1 Device, System, and method for In-vivo Examination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481